Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is pursuant to the claims filed on 09/09/2020. Claims 1, 3, and 5-8 and 10-20 are pending. A first action on the merits of claims 1, 3, and 5-8 and 10-20 is as follows.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9 recites the limitation “wherein the plurality of separated insulated channels are defined in a surface of the electrode wall”. There is insufficient antecedent basis for this limitation in the claim. Claims 3 and 5-8 inherit his deficiency.
Claim 1, lines 13-14 recites the limitation “a plurality of flexible insulative layers disposed in separate channels … wherein each separate channel is defined by…”. It is unclear of these separate channels are the same channels as “the plurality of separated insulated channels” of line 9 or if applicant is attempting to claim distinct channels. Furthermore, it is unclear if each of the plurality of flexible insulative layers are respectively disposed in a corresponding channel or if each channel comprises a plurality of flexible insulative layers. For examination purposes, the examiner interprets this limitation to mean each of the plurality of flexible insulative layers are disposed in a corresponding channel. Claims 3 and 5-8 inherit his deficiency.
Claim 1 recites the limitation "a plurality of mapping electrodes disposed in each one of the separate insulated channels" in the last two lines. It is unclear if this limitation recites a plurality of mapping electrodes wherein each mapping electrode of the plurality of mapping electrodes is disposed in a respective one of the separate insulated channels or if the limitation is intended to recite wherein each separate insulated channel comprises a respective plurality of mapping electrodes disposed therein. For examination purposes, the examiner interprets this limitation to under the former interpretation. Claims 3 and 5-8 inherit his deficiency.
Claim 18 recites the limitation “a plurality of mapping electrodes circumferentially disposed on each one of the plurality of separate insulative layers, respectively”. It is unclear if this limitation recites a plurality of mapping electrodes wherein each mapping electrode of the plurality of mapping electrodes is disposed in a respective one of the separate insulative layers or if the limitation is intended to recite wherein each separate insulative layer comprises a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haissaguerre (U.S. PGPub No. 2004/0082860) in view of Pappone (U.S. PGPub No. 2008/0294158) and in further view of Govari (U.S. Patent No. 9,956,035).
Regarding claim 1, Haissaguerre teaches a catheter configured to deliver therapeutic energy to a tissue (Fig 1 catheter 1), comprising: an elongate shaft extending along a shaft longitudinal axis (shaft 3) and comprising a shaft proximal end and a shaft distal end (See Fig 1); a flexible tip assembly comprising a tip assembly outer surface (distal end 6), wherein the flexible tip assembly is connected to the shaft distal end and is configured to deliver therapeutic energy to the tissue (See Fig 1; [0050]), and wherein the flexible tip assembly further includes: wherein the plurality of separate insulated channels are defined in a surface of the electrode wall (Fig 12 insulated channels 77 are defined in distal cap electrode 57 [0070]); and that irrigation may be provided to the distal tip via apertures provided on the distal cap from an inner lumen (Fig 12 distal cap 21; [0085]) a plurality of separate insulative layers (Fig 12 and [0070], insulating sleeves 77), disposed in separate channels defined in the tip assembly outer surface (Fig 12 and [0070], each insulating sleeve 77 is disposed in a separate channel; Examiner notes the channel is defined by the surfaces of the distal cap 57 that contact the perimeter of the respective insulating sleeves 77 as shown in modified Fig 12 below), wherein each separate channel is defined by a longitudinally extending bottom channel surface and set of channel walls (see modified Fig 12 below; channel walls defined by the bolded lines distinguishing the insulating sleeves 77 and distal cap 57 as signified by the unique diagonal direction of the respective structures 77 and 57), wherein the insulative layers line the bottom channel surface and the set of channel walls (See modified Fig 12), thereby defining a plurality of separate insulated channels (Fig 12 and [0070]; insulating sleeves placed in the respective channels further defines an insulated channel for the placement of electrodes 49); and a plurality of mapping electrodes disposed in each one of the separate insulated channels (Fig 12, a plurality of  multiple mapping electrodes 47 and 49 are disposed in each one of the separate insulated channels 77)

    PNG
    media_image1.png
    544
    806
    media_image1.png
    Greyscale

Haissaguerre fails to explicitly teach an electrode wall formed of a radial surface that includes at least one linear gap configured to allow an irrigant to exit the flexible tip assembly.
In related electrosurgical device prior art, Pappone teaches an electrode wall (Fig 9 electrode 110) formed of a radial surface (electrode 110 is formed on radial surface of catheter tip) that includes at least one linear gap (Fig 9A gap 118); and the linear gap is configured to allow an irrigant to exit the flexible tip assembly from tan inner lumen of the flexible tip assembly ([0024] and [0086]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal tip of Haissaguerre in view of Pappone to incorporate the radial wall with irrigation gaps as taught by Pappone to arrive at the device of claim 9. Doing so would allow the device to yield the predictable result of provide a cooling fluid to the treatment site to prevent damage to non-target 
Haissaguerre is silent to the material of the insulative layers and therefore fails to explicitly teach that the insulative layers are flexible such that the flexible insulative layers are configured to enable flexing of the electrode wall.
In related prior art, Govari teaches a similar device wherein flexible insulative layers are defined in an electrode wall (Figs 5-6 and Col 7 lns 21-36, insulation 94 made of polyimide) wherein a plurality of mapping electrodes are disposed in each one of the separate insulative channels (Fig 6 mapping electrodes 92 in insulated channels 94) such that the flexible insulative layers are configured to enable flexing of the electrode wall (Col 7 lns 21-36, insulative layers made of polymer which is well-known in the art to be at least partially flexible as evidenced by the ThomasNet NPL (6th paragraph)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulative material of Haissaguerre in view of Pappone and Govari to incorporate the insulative material of polyimide such that the flexible insulative layers are configured to enable flexing of the electrode wall. Doing so would be a simple substitution of one well-known insulative material for another well-known insulative material to yield the predictable result of a material capable of insulating an ablation electrode from a mapping electrode disposed on the insulative layer (Haissaguerre Fig 12, insulating sleeves 77; Govari Fig 6 insulation 94).
Regarding claim 3, Haissaguerre further teaches wherein the flexible tip assembly comprises a tip assembly longitudinal axis, and wherein the insulative layers are elongated and extend along a longitudinal axis of the flexible tip assembly (Fig 12 insulative layers 77 are elongated and extend along the longitudinal axis of the tip).
Regarding claim 5, Haissaguerre further teaches wherein the plurality of mapping electrodes are longitudinally disposed in the insulated channels to form a longitudinal mapping electrode set (Fig 12 mapping electrodes 47 and 49 are longitudinally disposed in the plurality of insulated channels forming a longitudinal mapping electrode set).
Regarding claim 8, Haissaguerre further teaches a ring electrode disposed on the elongate shaft (Fig 12 band electrode 51), proximally with respect to the flexible tip assembly (Fig 12 band electrode 51 proximal with respect to flexible tip 21; See Fig 2 or 9 for circumferential view of band electrode 51). 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haissaguerre in view of Pappone, Govari, and in further view of Starksen (U.S. PGPub No. 2009/0209950).
Regarding claims 6-7, Haissaguerre further teaches wherein outer surfaces of the plurality of longitudinal mapping electrode sets are circumferentially spaced apart (see Fig 12); wherein the plurality of longitudinal mapping electrode sets are equally spaced apart from one another ([0063]). Haissaguerre further teaches wherein the mapping electrodes may alternatively be flat so that they are more closely flush with the surface of the distal cap (Fig 6 and [0055]).
Haissaguerre fails to explicitly teach wherein the outer surfaces of the longitudinal mapping electrode sets are disposed evenly with the tip assembly outer surface.
In related ablation and mapping catheter prior art, Starksen teaches a similar catheter (fig 11a) with a plurality of electrodes wherein the electrodes may be recessed, raised or flush with .
Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haissaguerre in view of Koblish (U.S. PGPub No. 2014/0058375).
Regarding claim 10 Haissaguerre teaches a catheter (Fig 1 catheter 1), comprising: an elongate shaft comprising a shaft proximal end and a shaft distal end (Fig 1 shaft 3 with proximal and distal end), the elongate shaft extending along a shaft longitudinal axis (See Fig 1); a tip assembly that comprises a tip assembly longitudinal axis (Fig 1 tip assembly 6 with longitudinal axis), wherein the tip assembly is connected to the shaft distal end (See fig 1) and includes: a proximal electrode portion (Fig 12 portion of tip containing electrode 51) and a distal electrode portion (Fig 12 portion of tip containing electrodes 47) connected to the proximal electrode portion via an intermediate portion (Fig 12 distal cap 57 connects proximal and distal electrode portions; intermediate portion defined as surface of distal cap 57 extending between electrode portions 51 and 47 respectively), wherein the proximal, intermediate, and distal portions extend along the tip assembly longitudinal axis (See Fig 12 all portions extend longitudinally); and an insulative layer disposed on an outer surface of the intermediate portion (insulating sleeves 77 and 79 disposed on outer surface of distal cap 57); and a plurality of mapping electrodes disposed on an outer surface of the insulative layer (electrodes 49 disposed on insulating sleeve 77) wherein the plurality of mapping electrodes are circumferentially spaced apart from one another (see electrodes 49); each of the plurality of mapping electrodes includes an inner electrode surface disposed towards the tip assembly longitudinal axis (Fig 12 shows inner surfaces of electrodes 47/49 disposed towards the longitudinal axis (i.e., closer to the axis relative to the outer surfaces); Examiner is defining the inner surfaces as the curves of the dome-shaped electrodes that are below the exterior surfaces of 57 and 77) and an outer electrode surface disposed away from the tip assembly longitudinal axis (Figs 8 and 12, electrode 49/47 have outer surface exposed to the environment and disposed a distance away from the longitudinal axis); and the inner electrode surface and the outer electrode surface of each one of the plurality of mapping electrodes is curved about the tip assembly longitudinal axis of the tip assembly (Fig 3-5 and 7-12 and [0055], electrodes are disclosed as being “dome-shaped”, meaning that the interior and exterior surface of each electrode has a curved surface extending about the longitudinal direction). Haissaguerre further teaches that mapping electrodes may be any shape readily imagined by one skilled in the art and also may be more-closely flush with the surface of the distal cap portion ([0055]).
Haissaguerre fails to explicitly teach a circumferential width of each one of the plurality of mapping electrodes is greater than an axial length of each one of the plurality of mapping electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the mapping electrodes of Haissaguerre to incorporate a shape such that a circumferential width of each one In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Haissaguerre fails to explicitly teach that a curvature of the inner electrode surface and the outer electrode surface conform to a curvature of the outer surface of the intermediate portion.
In related prior art, Koblish teaches a similar device wherein each of the plurality of mapping electrodes includes an inner electrode surface disposed towards the tip assembly longitudinal axis (Fig 2 mapping electrodes 28 has inner surface disposed towards longitudinal axis) and an outer electrode surface disposed away from the tip assembly longitudinal axis (Figs 8 and 12, electrode 49/47 have outer surface exposed to the environment and disposed a distance away from the longitudinal axis relative to inner surface); wherein a curvature of the inner electrode surface and the outer electrode surface conform to a curvature of the outer surface of the intermediate portion (Figs 2-3, inner and outer surface of electrodes 28 combine to conform to the curvature of the outer surface of outer surface of tip 38). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping electrode curvature of Haissaguerre in view of Koblish In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 11, Haissaguerre/Koblish further teaches wherein: the insulative layer comprises one of a plurality of insulative layers circumferentially disposed about the intermediate portion (Fig 8 and 12; insulating sleeves 77 and 79 define a plurality of insulating layers circumferentially disposed around distal cap 57); and each of the plurality of mapping electrodes is disposed on an outer surface of a respective one of the plurality of insulative layers (Fig 12 electrodes 49 disposed on a respective insulative layer).
Regarding claims 12-13, Haissaguerre/Koblish further teaches wherein each of the plurality of mapping electrodes are circumferentially and equally spaced apart from one another ([0063] electrodes 49 are equidistant and circumferentially spaced).
Regarding claims 14-15, Haissaguerre/Koblish teaches the device of claim 11 as stated above. 
The first embodiment (Fig 12) of Haissaguerre fails to teach each of the quadrants includes more than one mapping electrode.
However a second embodiment (Fig 11) of Haissaguerre teaches a similar intermediate portion capable of being split into four equal quadrants (Fig 11 intermediate portion is distal and each of the quadrants includes more than one mapping electrode longitudinally aligned with an elongate axis of the tip assembly (Fig 11 and [0063], mapping electrodes 61 are oriented to be arranged in 4 equal quadrants and are longitudinally aligned with an elongate axis of the tip assembly 21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Haissaguerre in view of Koblish to incorporate the more than one mapping electrode being longitudinally aligned in separate quadrants as taught in the second embodiment of Haissaguerre. Doing so would allow the device to target and effectively treat an entire circumference of an elongated circumferential portion of a patient.
Regarding claim 16, Haissaguerre/Koblish teaches the device of claim 11 as stated above. 
The first embodiment (Fig 12) of Haissaguerre fails to teach each of the tri-sectors includes more than one mapping electrode.
However a second embodiment (Fig 11) of Haissaguerre teaches a similar intermediate portion capable of being split into equal tri-sectors (Fig 11 intermediate portion is distal cap 57 connecting electrode band 51 to distal electrodes 47); and each of the tri-sectors includes more than one mapping electrode; and the more than one mapping electrode in each of the tri-sectors is longitudinally aligned (Fig 11 and [0063], mapping electrodes 61 are oriented to be arranged in 3 equal tri-sectors and are longitudinally aligned). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Haissaguerre to incorporate the more than one mapping electrode being longitudinally aligned in separate tri-sectors as taught in the second embodiment .
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haissaguerre in view of Koblish, and in further view of De La Rama (U.S. PGPub No. 2011/0313417).
Regarding claim 17, Haissaguerre/Koblish teaches the device of claim 10 as stated above and further teaches wherein the intermediate portion is rigid (distal cap 57 is durable and made of polyamide, epoxy, or plastic all of which are considered rigid). 
Haissaguerre fails to teach wherein the proximal electrode portion and the distal electrode portion are flexible.
De La Rama teaches a flexible tip assembly (Fig 8c electrode 110) with a distal and proximal electrode portion being flexible (Fig 9 and [0044], flexible electrode segments 16 and 18). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal and distal electrode portions of Haissaguerre in view of Koblish and in further view of De La Rama to incorporate the flexible electrode portions taught by De La Rama. Doing so would allow the tip assembly to flex and bend to accommodate various bends in a patient’s anatomy ([0044]).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haissaguerre in view of Koblish, in view of Tun (U.S. PGPub No. 2014/0081111), and in further view of De La Rama (U.S. PGPub No. 2011/0313417).
Regarding claim 18 Haissaguerre teaches a catheter tip assembly (Fig 1 distal cap portion 21), comprising: a proximal electrode (Fig 12 electrode 51); an intermediate portion connected to a distal end of the proximal electrode (distal cap 57 connects at distal portion of , wherein the intermediate portion includes: a plurality of insulative layers circumferentially wrapped around a portion of an outer surface of the intermediate portion, wherein the plurality of separate insulative layers are circumferentially aligned (Fig 12 and [0070], each insulating sleeve 77 extends around surface of distal cap 57 and are circumferentially aligned); and a plurality of mapping electrodes circumferentially disposed on the outer surfaces of the insulative layer (electrodes 49 are disposed on outer surface of insulating layers 77 of intermediate portion), wherein the plurality of mapping electrodes are circumferentially spaced apart from one another (see electrodes 49);  each of the plurality of mapping electrodes includes an inner electrode surface disposed towards a longitudinal axis of the catheter tip assembly (Fig 12 shows inner surfaces of electrodes 47/49 disposed towards the longitudinal axis (i.e., closer to the axis relative to the outer surfaces); Examiner is defining the inner surfaces as the curves of the dome-shaped electrodes that are below the exterior surfaces of 57 and 77) and an outer electrode surface disposed away from the longitudinal axis of the catheter tip assembly (Figs 8 and 12, electrode 49/47 have outer surface exposed to the environment and disposed a distance away from the longitudinal axis); the inner electrode surface and the outer electrode surface of each one of the plurality of mapping electrodes is curved about a longitudinal axis of the catheter tip assembly (Fig 3-5 and 7-12 and [0055], electrodes are disclosed as being “dome-shaped”, meaning that the interior and exterior surface of each electrode has a curved surface extending about the longitudinal direction); and a distal electrode connected to a distal end of the intermediate portion (electrode 47 connected to distal end of distal cap 57). 
Haissaguerre fails to explicitly teach that a curvature of the inner electrode surface and the outer electrode surface conform to a curvature of the outer surface of the intermediate portion.
In related prior art, Koblish teaches a similar device wherein each of the plurality of mapping electrodes includes an inner electrode surface disposed towards the tip assembly longitudinal axis (Fig 2 mapping electrodes 28 has inner surface disposed towards longitudinal axis) and an outer electrode surface disposed away from the tip assembly longitudinal axis (Figs 8 and 12, electrode 49/47 have outer surface exposed to the environment and disposed a distance away from the longitudinal axis relative to inner surface); wherein a curvature of the inner electrode surface and the outer electrode surface conform to a curvature of the outer surface of the intermediate portion (Figs 2-3, inner and outer surface of electrodes 28 combine to conform to the curvature of the outer surface of outer surface of tip 38). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping electrode curvature of Haissaguerre in view of Koblish to incorporate the curvature of the inner and outer electrode surface conforming to a curvature of the outer surface of the intermediate portion. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing a mapping electrode that is entirely flush with an outer surface of the intermediate portion (Haissaguerre [0055]; Koblish Fig 3). Furthermore, it has been held that changes in shape of claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Haissaguerre fails to explicitly teach a circumferential width of each one of the plurality of mapping electrodes is greater than an axial length of each one of the plurality of mapping electrodes
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the mapping electrodes of Haissaguerre to incorporate a shape such that a circumferential width of each one of the plurality of mapping electrodes is greater than an axial length of each one of the plurality of mapping electrodes. Doing so would have been obvious to one of ordinary skill in the art to yield predictable results given Haissaguerre’s explicit disclosure that the mapping electrodes may be any shape readily imagined by one skilled in the ([0055], an oval or rectangular shape would meet the claimed limitations as well as many other readily imagined shapes). Furthermore, it has been held that changes in shape of claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Haissaguerre/Koblish fail to teach wherein a plurality of mapping electrodes are disposed on the insulative layer outer surfaces of each one of the separate insulative layers.
In related mapping catheter prior art, Tun teaches a similar catheter with a plurality of insulative layers on an outer surface (Fig 3 and [0016 & 0053], insulative base layers 310 on exterior surface of tip 130), wherein a plurality of mapping electrodes are disposed on insulative outer surfaces of each one of the separate insulative surfaces (Fig 3 and [0016], plurality of mapping electrodes can be disposed on each one of the separate insulative surfaces). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing  
Haissaguerre/Koblish/Tun fail to teach that the proximal electrode is flexible and includes at least one first linear gap, configured to allow the proximal flexible electrode to flex; wherein the distal electrode includes at least one second linear gap, configured to allow the distal flexible electrode to flex.
De La Rama teaches a proximal flexible electrode (Fig 9 flexible electrode portion 18) that includes at least one linear gap (Fig 5-5A, gap 118), configured to allow the flexible electrode to flex ([0038]), and connected to an intermediate portion (Fig 9); and a distal flexible electrode connected to a distal end of the intermediate portion (Fig 9 flexible electrode portion 16), wherein the distal flexible electrode includes at least one second linear gap (Fig 5-5A gap 118), configured to allow the distal flexible electrode to flex ([0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal and proximal electrodes of Haissaguerre in view of Koblish, Tun, and De La Rama to incorporate the flexible electrode structure of De La 
Regarding claim 19, Haissaguerre further teaches wherein at least one of the plurality of mapping electrodes (Fig 12 electrodes 49) includes: a head portion that extends radially outward from the outer surface of the insulative layer (Fig 12 mushroom shaped head 49; [0056]); and a body portion that extends radially inward from the outer surface of the insulative layer (Fig 13 body portion 48; [0056]).
Regarding claim 20, the Haissaguerre/Koblish/Tun/De La Rama combination teaches the device of claim 19 as stated above. Haissaguerre further teaches that the mapping electrodes may be formed from a planar strip of conductive material ([0055] mapping electrodes may be flat).
Haissaguerre fails to explicitly teach a circumferential width of the planar strip is greater than an axial length of the planar strip.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the mapping electrodes of Haissaguerre to incorporate a shape such that a circumferential width of the planar strip is greather than an axial length of the planar strip. Doing so would have been obvious to one of ordinary skill in the art to yield predictable results given Haissaguerre’s explicit disclosure that the mapping electrodes may be any shape readily imagined by one skilled in the ([0055], a rectangular shape would meet the claimed limitations as well as many other readily imagined shapes). Furthermore, it has been held that changes in shape of claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/09/2020, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive in light of the newly introduced limitations.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Haissaguerre in view of Pappone and Govari.
Applicant's arguments filed 09/09/2020 regarding the combination of Haissaguerre in view of Pappone have been fully considered but they are not persuasive. In response to applicant's argument that “the methods for attachment of the electrodes to the distal cap portion disclosed in the Haissaguerre would not provide for the required “flexibility in the sidewall for bending movement of the tip electrode relative to a longitudinal axis of the catheter body,” disclosed in the Pappone reference”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments, see remarks, filed 09/09/2020, with respect to the rejection(s) of claim(s) 10-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koblish.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                            
/EUN HWA KIM/Primary Examiner, Art Unit 3794